DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 and 29-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-34 of copending Application No. 16/947945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘945 recites all of the limitations in the claims (see chart below). Therefore, application ‘945 claims 21-34 are in essence a “species” of the generic invention of instant application claims 21-27 and 29-34. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since instant application claims 21-27 and 29-34 are anticipated by application ‘945 claims 21-34, it is not patentably distinct from application ‘945 claims 21-34. 
Claims 21-27 and 29-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25, 27-30, 33-35 of copending Application No. 16/947944 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘944 recites all of the limitations in the claims (see chart below). Therefore, application ‘944 claims 21-25, 27-30, 33-35 are in essence a “species” of the generic invention of instant application claims 21-27 and 29-34. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since instant application claims 21-27 and 29-34 is anticipated by application ‘944 claims 21-25, 27-30, 33-35, it is not patentably distinct from application ‘944 claims 21-25, 27-30, 33-35. 
Instant Application
27
22
23
24
25
26
27
27
29
30
31
32
33
34
Application 16947944
21
22
22
23
24
25
27
28
29

30
33
34
35
Application
16947945
21
22
23
24
25
26
27
28
29
30
31
32
33
34


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27 and 29-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al (US 6941171)  in view of Loeb et al (US 6051017) and further in view of Whitehurst et al (US 7054692). 
Regarding claim 21, Mann et al (hereafter Mann) discloses an implantable medical device, comprising: a hermetically sealed enclosure (100, C:20: L:28-45) configured to house a pulse generating circuit (12), the hermetically sealed enclosure constructed of at least one of a biocompatible titanium or stainless steel (C:20: L:28-45) and formed as an elongated tube having a circular cross-section with an overall length of less than about thirty millimeters (C:17, L:25-32; thickness 10-12mm) to enable minimally invasive implantation of the hermetically sealed enclosure at an implant site within a body of a patient; a lead (70) tethered to one end of the hermetically sealed enclosure by way of an electrically insulated, sealed header (68), the lead including two or more spaced apart electrodes (72) in electrical communication with the pulse generating circuit (12) carried near a distal end of the lead (C:17, L:1-5), the lead configured to be positioned such that at least one of the two or more spaced apart electrodes is in proximity to a tibial nerve of a patient for the delivery of a neurostimulation therapy to the tibial nerve of the patient as a treatment for symptoms related to an overactive bladder (C:9, L:44-54, it is noted this limitation is a functional limitation and as long as the prior art meets the structural requirements and is capable of performing the recited functions, the prior art meets the limitations). Mann does not specifically disclose an insulative outer coating at least partially surrounding the hermetically sealed housing. 
However, Loeb et al (hereafter Loeb) discloses a similar device and teaches it was known in the art at the time of the invention to cover the device with a insulative outer coating at least partially surrounding the hermetically sealed housing in order to provide increased strength to a heretically sealed housing thereof and to capture fragments of the microstimulator should it become mechanically disrupted and to make the microstimulator safer and easier to handle (abstract). Therefore, it would have been with in the skill of one with ordinary skill in the art at the time of the invention to include a protective, resilient polymer enclosure at least partially surrounding the hermetically sealed housing of Mann to protect the enclosure and reduce patient discomfort, as taught as known in the art by Loeb, in order to provide increased strength to a heretically sealed housing thereof and to capture fragments of the microstimulator should it become mechanically disrupted and to make the microstimulator safer and easier to handle. Mann in view of Loeb does not teach one or more fixation elements operably coupled to the insulative outer coating. 
Whitehurst et al (hereafter Whitehurst) also teaches a microstimulation device comprising an outer enclosure, wherein the enclosure includes one or more fixation elements in the form of a tab (22a, figure 8) defining an aperture (24) through which a suture can be threaded in order to attach the device to a nerve, muscle, or other tissue. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include one or more fixation elements in the form of a tab through which a suture can be threaded on the insulative outer coating, as taught as known by Whitehurst, in order to attach the device to a nerve, muscle, or other tissue, such that it enables stable fixation of the tibial nerve stimulation device at an implant site. 
Regarding claim 22, Mann in view of Loeb in view of Whitehurst teaches all of the limitations set forth in claim  21, wherein Mann further teaches the hermetically sealed housing shape and size is determined by the structure of the desired target, the surrounding area, and the method of insertion (C:16, L:55-62). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the housing have a total volume of about one cubic centimeter, since it has since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 23, Mann in view of Loeb in view of Whitehurst teaches all of the limitations set forth in claim  21, wherein Mann further teaches the hermetically sealed housing shape and size is determined by the structure of the desired target, the surrounding area, and the method of insertion (C:16, L:55-62). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the hermetically sealed housing have a total volume of between about one cubic centimeter and about one tenth of a cubic centimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 24, Mann in view of Loeb in view of Whitehurst teaches all of the limitations set forth in claim  21, wherein the shape and profile of the hermetically sealed housing is adapted for implantation at a particular implant site (C:16, L:55-62).
Regarding claim 25, Mann in view of Loeb in view of Whitehurst teaches all of the limitations set forth in claim  21, wherein the hermetically sealed housing is configured for implantation in a region of the medial malleolus of a patient for delivering a neurostimulation therapy to a tibial nerve of the patient (C:12, L:42-54).
Regarding claim 26, Mann in view of Loeb in view of Whitehurst teaches all of the limitations set forth in claim 21, further comprising a power supply, comprising at least one of a primary battery cell, rechargeable battery cell, or an inductively coupled power source (C:20, L:54-60).
Regarding claim 27, Mann in view of Loeb in view of Whitehurst teaches all of the limitations set forth in claim 21, wherein at least one of the two or more spaced apart electrodes are formed of a conductive material comprising at least one of platinum or platinum iridium material (C:17, L:1-5). 
Regarding claim 29, Mann in view of Loeb in view of Whitehurst teaches all of the limitations set forth in claim  21, further comprising a telemetry module configured to enable communication with at least one external programming device (C:21, L:17-36; C:14, L:41-52; ).
Regarding claim 30, Mann in view of Loeb in view of Whitehurst teaches all of the limitations set forth in claim  29, wherein Loeb further teaches it was known in the art for a telemetry module is configured to establish a wireless telemetry link over a distance (C:10, L:25-30). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the telementry module of Mann configured to establish a wireless telemetry link over a distance of at least two feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 31, Mann in view of Loeb in view of Whitehurst teaches all of the limitations set forth in claim  29, wherein the telemetry module is configured to enable a user to control therapy output parameters, including at least one of a pulse amplitude, a pulse width, pulse shape, pulse frequency, duty cycle, or therapy on and off times (C:21, L:55-67, C:14, L:63-67). 
Regarding claim 32, Mann in view of Loeb in view of Whitehurst teaches all of the limitations set forth in claim 21, wherein an output of the pulse generating circuit is selectively adjustable via an external magnetic field (C:23, L:35-42).
Regarding claim 33, Mann in view of Loeb in view of Whitehurst teaches all of the limitations set forth in claim  32, wherein a decrease in the output of the pulse generating circuit results in a reduced power requirement (C:14, L:29-52).
Regarding claim 34, Mann in view of Loeb in view of Whitehurst teaches all of the limitations set forth in claim  32, wherein the external magnetic field is configured to cease the neurostimulation therapy (C:23, L:35-42, can turn off when proximity to magnet is too far). 
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al (US 6941171)  in view of Loeb et al (US 6051017) in view of Whitehurst et al (US 7054692), as applied to claim 21 above, and further in view of Chitre et al (US 6430448). 
Regarding claim 27, Mann in view of Loeb in view of Whitehurst teaches all of the limitations set forth in claim  21, but does not teach at least one of the two or more spaced apart electrodes are coated with a fractal TiN coating. However, Chitre et al (hereafter Chitre) teaches it was known in the art at the time of the invention to make electrodes employ a surface coating of fractal titanium nitride in order to provide corrosion resistance and an interface with increased electrode/tissue capacitance (C:1, L:20-34). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make at least one of the two or more spaced apart electrodes of Mann in view of Loeb in view of Whitehurst coated with a fractal TiN coating, as taught as known by Chitre, in order to provide corrosion resistance and an interface with increased electrode/tissue capacitance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771